Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melvin Eugene Gibbs appeals the district court’s order summarily dismissing his complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gibbs v. United States, No. 8:09-cv-01779-PJM (D. Md. July 21 & Aug. 19, 2009). We deny Gibbs’ motions to transfer venue and for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.